Citation Nr: 1608493	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent rating, granted service connection for bilateral hearing loss and assigned a noncompensable rating, and denied service connection for right hip disability and skin disability.  An October 2011 rating decision increased the Veteran's rating for PTSD to 50 percent disabling effective June 7, 2011.

In November 2010, the Veteran testified before a Decision Review Officer at the RO.  In June 2012, the Veteran testified before a Veterans Law Judge, also seated at the RO.  Transcripts of these hearings have been added to the claims file.

In October 2012, the Board denied the Veteran's claims for increased rating for PTSD and bilateral hearing loss, and remanded the claims of service connection for right hip disability and skin disability for additional evidentiary development.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).

In a February 2013 Order, the Court granted a Joint Motion for Partial Vacatur and Remand, vacating the Board's Decision and remanding for additional proceedings.

In September 2013, the Board assigned a 70 percent rating for the Veteran's PTSD for the entire appeal period.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issues of entitlement to service connection for back disability and hypertension, the Board notes that an October 2012 rating action denied the Veteran's claims.  In July 2013, the Veteran disagreed with the denial of entitlement to service connection for back disability and hypertension.  To date, the RO has not issued the Veteran a Statement of the Case with respect to entitlement to service connection for back disability and hypertension.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Regarding the previously remanded claim for skin disability, review of the record indicates that the Veteran was not afforded a VA examination in June 2012, but in June 2011.  See Board hearing transcript, p.3.  Accordingly, the AOJ has no further duty to obtain any outstanding VA examination reports.  

The Board, however, finds that an additional remand is necessary to fulfill VA's duty to assist.  In a July 2013 letter, the Veteran's representative argues that the June 2011 VA examination is inadequate for a number of reasons.  First, the examiner's conclusion that the Veteran did not have a current skin disability was based only on the examiner's finding that the Veteran did not have active blisters on his neck and shoulder area, which implies that the examiner did not complete a full examination of the Veteran's skin.  Second, the Veteran has reported that the examiner did not even physically examine his neck and shoulder area, much less his entire body.  Third, the record indicates that the Veteran has sought treatment for photosensitive dermatitis on his chest area, indicating a current disability during the appeal period.  See, e.g., August 2012 letter from private physician.   Finally, although dermatitis is not on the presumptive disease list for herbicide exposure, see 38 C.F.R. § 3.309(e), this does not preclude a finding that the Veteran's skin disability is related to his conceded exposure to Agent Orange.

The Board requires medical opinions that are based on thorough examinations and supported by articulated medical explanations.  The current examination is insufficient in this regard, and the Veteran should be afforded another VA skin examination to obtain the necessary medical opinion.

Regarding the claim for right hip disability, the October 2012 Board remand noted that the June 2011 VA examination was inadequate because the examiner failed to consider the Veteran's credible report of continuity of right hip symptomatology since service.  However, the December 2012 VA examiner essentially repeated the rationale of the June 2011 VA examination report, indicating "there is no evidence in c-file of continuity of care and/or diagnosis for a chronic right hip condition."  Nowhere in the examination report does the examiner acknowledge the Veteran's reports of continuity of symptomatology.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As this examination report fails to comply with the remand instructions, an addendum is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issues of entitlement to service connection for hypertension and back disability, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

2.  Schedule the Veteran for a VA skin examination, preferably at a time when there is a flare up of the Veteran's skin disorder.  The examination should be performed by a dermatologist or by a physician with sufficient expertise to determine the nature and etiology of his skin disorder.  Access to the electronic claims file must be provided to the examiner.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each skin disorder present during the period of the claim.  With respect to each disorder identified, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's active service, to include his conceded exposure to herbicides.

The rationale for each opinion expressed must be provided. If the examiner is unable to provide any required opinions, he or she should explain why.

If the Veteran is unable or unwilling to report for VA examination, the claims file must be forwarded to a dermatologist or expert in skin disorders to provide the requested opinion based on the record alone.  Any such failure to report must also be noted for the record.

3.  Obtain an addendum opinion from the December 2012 examiner regarding the nature and etiology of the Veteran's right hip disability.  Access to the electronic claims file must be provided to the examiner.

Following review of the claims file, including the June 2012 Board hearing transcript, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability first manifested in service or within a year thereafter, or is causally related to any incident of service.  The examiner must note consideration of the Veteran's report of continuity of symptomatology since service. 

If the opinion cannot be provided without result to speculation, that should be so indicated.

4.  Then, re-adjudicate the claim.  If the benefits sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




